DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-14, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pierrat, US Patent Application Publication No. 2010/0251202.

In reference to claim 1, Pierrat teaches: 
randomly placing a plurality of standard cells from a library in which the standard cells are pre-stored (paragraph [0086] random layouts are being generated.  The verification and correction of the design can be done for all the cells of a standard cell library); 
designing an interconnection pattern (paragraph [0086]) in which the standard cells are connected randomly to each other; 

performing an optical proximity correction operation on the virtual layout using an optical proximity correction (OPC) model (Figure 3, Paragraph [0038]; and 
forming and verifying a mask corresponding to the virtual layout on which the optical proximity correction operation is performed (Figure 6, 603, 605, Paragraphs [0040-0041]).

In reference to claim 5, Pierrat teaches wherein verifying the mask corresponding to the virtual layout comprises at least one of simulating a photolithography process using the mask corresponding to the virtual layout to virtually verify the mask corresponding to the virtual layout, and/or performing a photolithography process on a wafer using the mask corresponding to the virtual layout to verify a pattern formed on the wafer (Figure 6, 603, Paragraphs [0040-0041]).
In reference to claim 6, Pierrat teaches modifying the optical proximity correction model based on a verification result of the mask corresponding to the virtual layout (Paragraph [0084]).
In reference to claim 7, Pierrat teaches placing and routing at least a portion of the standard cells based on a design rule to generate an actual layout of an integrated circuit (IC) block (Paragraph [0086]); performing an optical proximity correction operation on the actual layout using the optical proximity correction model (Figure 18, 1802, Paragraph [0096]); and forming a mask corresponding to the actual layout on which the optical proximity correction operation is performed (Figure 18, 1805).
In reference to claim 8, Pierrat teaches wherein a number of combinations of standard cells adjacent to each other in the virtual layout is greater than a number of combinations of standard cells adjacent to each other in the actual layout (Paragraph [0086]).

In reference to claim 10, Pierrat teaches modifying at least one layout among layouts of the standard cells based on a verification result of the mask corresponding to the virtual layout (Paragraph [0086]).

In reference to claim 11, Pierrat teaches:
 randomly placing and routing standard cells to generate a virtual layout corresponding to a virtual integrated circuit (IC) block (Paragraph [0086] random layout, place and routing); 
performing an optical proximity correction on the virtual layout using an optical proximity correction model (Figure 3, Paragraph [0038] and Figure 14, 1402, Paragraph [0087]);
 modifying at least one of the optical proximity correction model and/or a layout of one of the randomly placed and routed standard cells based on a verification result of a mask corresponding to the virtual layout (Figure 14, 1404, Paragraph [0087]); 
placing and routing at least a portion of the standard cells based on a design rule to generate an actual layout corresponding to an IC block (Paragraph [0086], placing and routing);
 performing an optical proximity correction on the actual layout using the optical proximity correction model (Figure 18, 1802); 
forming a mask corresponding to the actual layout on which the optical proximity correction is performed (Figure 18, 1805); and 
performing a semiconductor process on a wafer using the mask corresponding to the actual layout (Figure 18, 1806).

In reference to claim 12, Pierrat teaches wherein a plurality of virtual layouts, in which the standard cells are placed and routed in different manners to each other, are generated 
In reference to claim 13, Pierrat teaches wherein the optical proximity correction on the actual layout is performed with reference to the optical proximity correction model for an area of the virtual layout in which placing and routing of the standard cells included in the actual layout emerge (Figure 14, for correcting a layout using OPC, Figure 18, for performing OPC to create a mask).
In reference to claim 14, Pierrat teaches wherein the randomly placed and routed standard cells are stored in a library, and wherein the virtual layout comprises all of the standard cells stored in the library (Paragraph [0086] the verification and correction of the design can be done for all the cells of a standard cell library).
In reference to claim 17, Pierrat teaches wherein a location and a size of an interconnection included in at least one layout among layouts of the standard cells are both modified (Figure 14, 1402, Paragraph [0087]).
In reference to claim 18, Pierrat teaches wherein a parameter applied to the semiconductor process is adjusted based on the verification result (Paragraph [0042]).
In reference to claim 19, Pierrat teaches wherein the design rule is modified using the verification result (Paragraph [0086]).

In reference to claim 20, Pierrat teaches:
 randomly placing and routing all standard cells stored in a standard cell library to generate a virtual layout in which the standard cells are placed and connected (Paragraph [0086] random layouts are being generated.  The verification and correction of the design can be done for all the cells of a standard cell library); 
verifying mask data generated from the virtual layout to modify at least one layout among layouts of the standard cells (Figure 14, 1402 – 1404); 

forming a mask corresponding to the actual layout to perform a semiconductor process (Figure 18, 1805).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierrat, US Patent Application Publication No. 2010/0251202 in view of Sengupta et al., US Patent No. 9,570,395.
In reference to claim 3, Pierrat does not teach wherein the standard cells comprise an active region, a gate electrode, a contact connected to the active region and the gate electrode, a via connected to the contact, and a lower interconnection connected to the via.  Sengupta teaches a standard cell comprising an active region, a gate electrode, a contact connected to the active region and the gate electrode, a via connected to the contact, and a lower interconnection connected to the via (column 5, line 66 – column 6, line 12).  Accordingly it would have been obvious for one of ordinary skill in the art at the time of invention to incorporate the standard cell as taught by Sengupta into the library of standard cells as taught by Pierrat in claim 1 because it would allow for buried power rails.

In reference to claim 4, Pierrat in view of Sengupta teaches wherein the interconnection pattern and the lower interconnection are connected to each other to generate the virtual layout (Sengupta,, column 5, line 66 – column 6, line 12).


Allowable Subject Matter
s 2 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 2, in a method of manufacturing a semiconductor device, the method comprising: randomly placing a plurality of standard cells from a library in which the standard cells are pre-stored; designing an interconnection pattern in which the standard cells are connected randomly to each other; connecting the standard cells according to the interconnection pattern to generate a virtual layout; performing an optical proximity correction operation on the virtual layout using an optical proximity correction (OPC) model; and forming and verifying a mask corresponding to the virtual layout on which the optical proximity correction operation is performed: prior art of record does not teach or clearly suggest wherein the designing the interconnection pattern comprises: arranging power supply lines and signal lines, extending in a first direction, in a second direction intersecting the first direction; and separating the power supply lines and the signal lines in a plurality of randomly determined cut locations, to form the interconnection pattern.
With regards to claim 15, in a method of manufacturing a semiconductor device, the method comprising randomly placing and routing standard cells to generate a virtual layout corresponding to a virtual integrated circuit (IC) block; performing an optical proximity correction on the virtual layout using an optical proximity correction model; modifying at least one of the optical proximity correction model and/or a layout of one of the randomly placed and routed standard cells based on a verification result of a mask corresponding to the virtual layout; placing and routing at least a portion of the standard cells based on a design rule to generate an actual layout corresponding to an IC block; performing an optical proximity correction on the actual layout using the optical proximity correction model; forming a mask corresponding to the actual layout on which the optical proximity correction is performed; and performing a .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON BOWERS whose telephone number is (571)272-1888.  The examiner can normally be reached on Flex M-F 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.B/            Examiner, Art Unit 2851   





/JACK CHIANG/            Supervisory Patent Examiner, Art Unit 2851